Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/421,767 is presented for examination by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 comprises a computer readable medium.  Computer readable media include signals.  Signals are not a statutory class of invention.  In order to overcome this interpretation, the claim should be amended to only include “non-transitory” computer readable-medium.  There 


 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claim 9 it is unclear how a pixel is replaced with a truly random data ranging from 0 to 255.  For purposes of examination the claim will be determined as pseudorandom.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The notion of using random numbers carries with it, truly random number as opposed to pseudorandom numbers.  Computers are easily capable in generating pseudorandom numbers but truly random number require specific non-generic means.  The specification does not provide any way of generating random numbers.  Therefore the claimed subject matter fails to meet the requirement of clearly showing how one determines a random number and thus how to use the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 1-3, 8-10, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL entitled “Region Based Selective Image Encryption” by Ravishankar et al hereinafter Ravishankar published in 2006.

As per claim 1, Ravishankar teaches a method for encrypting an image, comprising steps of extracting an outline [shown as selection around the face of the subject] of an original image to obtain a binarized outline image (Fig. 2  section IV-A); and 
dividing the original image into a first image and a second image based on the binarized outline image [image is divided by the rectangle: inside the region and outside of the region], wherein the second image comprises at least one encrypted region (section III-A) of the original image (Fig. 9b), the first image comprises the remaining region of the original image [encrypted outside of the region] other than the at least one encrypted region [facial region], and the remaining region is an unencrypted region [unencrypted outside of the region] (from Figs 9a and 9b).

As per claim 2, Ravishankar teaches determining a to-be-encrypted region of the original image based on the binarized outline image (section IV-A); and encrypting the to-be-encrypted region of the original image to obtain the second image. (Fig. 9b)
As per claim 3, Ravishankar teaches a step of filling the to-be-encrypted region of the original image to obtain the first image (Fig. 8 and pg. 2, last paragraph).

As per claim 8, Ravishankar teaches the step of filling the to-be-encrypted region of the original image to obtain the first image comprises a step of replacing a pixel value of each pixel in the to-be-encrypted region with a pixel value of a predetermined color (pg. 3, RC permutation – pixel are deterministically replaced by other pixel values).

As per claim 9, Ravishankar teaches the step of filling the to-be-encrypted region of the original image to obtain the first image comprises a step of replacing a pixel value of each pixel in the to-be-encrypted region with a random data ranging from 0 to 255 (pg. 3, RC permutation – pixel are deterministically replaced by other pixel values).

As per claim 10, Ravishankar teaches the step of filling the to-be-encrypted region of the original image to obtain the first image comprises a step of replacing pixel values of pixels in the to-be-encrypted region with pixel values of pixels of a specified image, respectively (pg. 3 first paragraph and Region permutation – pixel are deterministically replaced by other pixel values from the region of the image designated as sensitive).

As per claim 13, Ravishankar teaches a step of storing the first image and the second image at different positions (Fig. 9b).

As per claim 19 and 20 they are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar in view of NPL entitled “Edge Based Selective Encryption Scheme for Biometric Data Using Chaotic Theory” by Mehta et al., hereinafter Mehta, published 2014.

st two paragraph and IV-A where the pixels are the regions inside the rectangle).  Ravishankar is silent in explicitly teaching for each binarized outline region, calculating a number of pixels each having a nonzero pixel value in the binarized outline region, to obtain a pixel density value of the binarized outline region; and determining a region of the original image corresponding to the binarized outline region, which has the pixel density value greater than or equal to a preset density threshold value, as the to-be-encrypted region.  On the other hand, Mehta precisely teaches these limitations as a means to detect the sensitive area of an image (see section II).  Blocks of pixels having a zero pixel average greater than a threshold are deemed sensitive and encrypted.  The system of Ravishankar could have benefitted from this edge detection process.  Smaller more granular spaces could have been encrypted whereby not all of the rectangle need be encrypted.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The point of Ravishankar is to encrypt less than the totality of the image.  Mehta can determine smaller sizes of significant blocks using pixel values.  

5 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar in view of USP Application Publication  2015/0090791 to Zhang et al hereinafter Zhang.

As per claim 5, Ravishankar teaches the step of determining a to-be-encrypted region of the original image based on the binarized outline image [area defined by the rectangle] comprises steps of dividing the binarized outline image into a plurality of binarized outline regions (pg. 3, 1st two paragraph and IV-A where the pixels are the regions inside the rectangle).  Ravishankar is silent in explicitly teaching for each binarized outline region, calculating a number of pixels each having a grayscale value greater than or equal to a grayscale threshold value; and determining a region of the original image corresponding to the binarized outline region, which has the number of pixels greater than or equal to a quantity threshold, as the to-be-encrypted region. On the other hand, Zhang teaches to detect “whether a pixel in the block region is determined to be black or white is not solely based on the grayscale value of the pixel itself, but also an average grayscale value of a predetermined area in which a block region containing the pixel locates” (0069). The use of this process would allow the sensitive document parts that Ravishankar references to be robust in their encryption without distortion of the image as discussed in section II of Ravishankar.  A binarized code for example a barcode or signature on a check needs to be preserved with what Ravishankar calls format compliance. The claim .   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar in view of Mehta and USP Application Publication 2013/0083965 to Joung et al., hereinafter Joung.
As per claim 6, Ravishankar teaches the step of determining a to-be-encrypted region of the original image based on the binarized outline image [area defined by the rectangle] comprises steps of dividing the binarized outline image into a plurality of binarized outline regions (pg. 3, 1st two paragraph and IV-A where the pixels are the regions inside the rectangle).  
Ravishankar is silent in explicitly teaching moving a sliding window having a preset size rightwards or downwards by a preset step size to pass through the plurality of binarized outline regions sequentially, to obtain a number of pixels each having a nonzero pixel value in a region where the sliding window is located; and determining a region of the original image corresponding to the binarized outline region, which has the number of pixels greater than or equal to a quantity threshold, as the to-be-encrypted region.  On the other hand, Mehta precisely teaches to obtain a number of pixels each having a nonzero pixel value in a region where the sliding window is located; and determining a region of the original image corresponding to the binarized outline region, which has the number of pixels greater than or equal to a quantity threshold, as the to-be-encrypted region (see section II).  Blocks of pixels having a zero pixel average 
Joung teaches moving a sliding window having a preset size rightwards or downwards by a preset step size to pass through the plurality of binarized outline regions sequentially (0038) as a means to detect pixels of a certain valued deemed significant, otherwise that region is ignored.  The sliding window is used to scan the entire image for objects of interest.  One of ordinary skill in the art before the effective filing date could have used sliding windows to scan/count the nonzero pixels which Mehta has determined as significant.  Mehta must use some type of algorithm to check each pixel in the region.  Joung’s use of the sliding window is a known predictable algorithm to check a region.
The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The point of Ravishankar is to encrypt less than the totality of the image.  Mehta can determine smaller sizes of significant blocks using pixel values by using a sliding window to scan the pixels in the region.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar in view of USP Application Publication  2020/0042769 to Yan et al., hereinafter Yan.
.  

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar in view of NPL entitled “Image encryption schemes for JPEG .

As per claim 14, Ravishankar teaches transmitting an image (introduction), comprising steps of transmitting, by a first device, an image to a second device [receives image; page 2, 1st col, last paragraph], wherein the  image comprises a first image and a second image, the second image comprises at least one encrypted region of an original image [encrypted sensitive area], the first image comprises the remaining region of the original image other than the at least one encrypted region [unencrypted portion outside the rectangular sensitive region], and the remaining region is an unencrypted region (Fig. 9b); 
receiving, by the second device, the image transmitted from the first device [receives image; page 2, 1st col, last paragraph]; and 
restoring the original image from the GIF image by the second device [page 2, 1st col, last paragraph, Fig. 11, section IV-B].
Ravishankar is silent in explicitly teaching the image is a GIF image.  On the other hand Ji teaches independently encrypting frames of a GIF such that they do not impact one another (Fig. 7).  Thus the encryption process used by Ravishankar could have been used on the GIF’s frame without causing unpredictable results.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   Performing the encryption on another known image type in such a way as to not 

As per claim 15, Ravishankar teaches the first device is a server or a terminal device, and the second device is a server or a terminal device [introduction, bank server and client].
As per claim 16, Ravishankar teaches a key for decrypting the second image is stored in the second device (Fig. 1 and pg. 2, 1st col., last paragraph).
As per claim 17, Ravishankar teaches the step of restoring the original image from the GIF image by the second device comprises steps of decrypting the at least one encrypted region included in the second image; and superposing the at least one encrypted region on the remaining region included in the first image (pg. 4, B decryption process).

Allowable Subject Matter
Claim 18 is allowed.  Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431